DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/11/21 has been entered.
Response to Arguments
Applicant’s amendments filed 8/21/20 have been entered. The amendments have overcome each and every of the previously presented objection(s) and 112(b) rejection(s) from the Office Action dated 5/21/20. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The claims were previously rejected as being obvious over Liu (CN 203559897), in view of Al-Jutaily (US 20110283783 A1) and are now rejected over Baden (US 1804078 A), in view of Garner (US 4627905 A).

The examiner notes the broad interpretation of Garner presented below. The examiner notes the broad interpretation of the aft portion of the insulating sleeve 23 in Fig 2 was 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baden (US 1804078 A), in view of Garner (US 4627905 A).

Regarding claim 1, Baden teaches a system for monitoring conditions within a subterranean well, the system comprising: 
an intervention member (Fig 1, Fig 3, intervention member 25, 24, 23, and 27), the intervention member having a gripping member moveable between a retracted position and an extended position, (Page 2, lines 14-17, “sleeves 23 telescopes and is slidable within a sleeve 24, whose outer end carries the contact shoe 25, which engages the casing 11.”).
While Baden teaches a corrosion inhibiting tool unitizing anodic protection (Fig 1, anodic protection in the form of zinc element, for example), Baden is silent on the monitoring tool with all of the recited particulars. 
Garner teaches a monitoring tool having: 
a first body segment (Fig 2, elements 41, 28, and 20) releasably secured to a second body segment (Fig 2, second body segment 11 and 12 mates with the threaded portion of 28 of the first body segment), the first body segment having an axial protrusion with a reduced outer diameter (Fig 2, mounting rod 20 has a reduced axial diameter relative to at least 41); 
a metal specimen (Fig 2, Column 5, lines 68-69, “carbon steel coupon 37”) circumscribing the axial protrusion so that an outer diameter surface of the metal specimen defines an outer diameter of the monitoring tool (Fig 2, the coupon 37 surround the axial protrusion 20 such that it defines the OD of the tool at the portion of the tool where the coupon resides); 
a spacer member (Fig 2, spacer is the aft portion 23 of sleeve 21; the examiner notes the use of the term spacer “member” which does not require the examiner to construe the totality of sleeve 21 as the spacer. Moreover, the examiner notes that there is nothing which would preclude the broadest reasonable interpretation of the examiner “segmenting” sleeve 21, particularly where the prior art already identifies 21 into distinct portions. In other words, "aft potion 23" is a "member" in-and-within itself. The examiner respectfully notes some suggested claim language to differentiate from the claims in the response to arguments above) located between the metal specimen and the axial protrusion (Fig 2, spacer 23 is located between the axial protrusion 20 and the coupon 39), the spacer member being non-metallic and electrically isolating the metal specimen from the axial protrusion (Column 5, lines 4-6, “Close-fittingly disposed around mount rod 20 is a sleeve 21 [including aft portion 23] formed of an electrically non-conductive material. While the sleeve may be formed of any electrically non-conducting material”, the preferred material is Teflon), where the spacer member is a solid ring shaped member with a consistent inner diameter and a consistent outer diameter and free of openings through a sidewall of the spacer member (Fig 2, sleeve 21, and more specifically aft portion 23 is a mounted sleeve which as seen has a consistent inner and outer diameter. It is a sleeve/solid ring with no openings shown) and is removable from both the first body segment and the second body segment and operable to slide over an end of the axial protrusion and be positioned in any radial orientation about the axial protrusion (Fig 2, Column 5, lines 4-6, sleeve 21, and more specifically aft portion 23 is a mounted sleeve and can be positioned in any radial orientation to perform its electrically isolating function); and 
an outer connection in one of the first body segment and the second body segment (Fig 2, second body segment 11 mates with the threaded portion of 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baden by having the monitoring tool as disclosed by Garner because he provides “a monitor 
Baden as modified by Garner teaches an intervention member connected to the outer connection of a monitoring tool (Fig 1 of Baden, invention member 25, 24, 23, and 27 is necessarily connected to the monitoring tool at least indirectly by virtue of being a part of the same system as modified)
wherein when the gripping member is in the extended position, the intervention member is operable to suspend the monitoring tool within the subterranean well (Fig 1 and 3 of Baden, invention member 25, 24, 23, and 27 is extendable such that the monitoring tool coupled to the system of Baden would be held in place at least in part by the invention member). 

Regarding claim 3, Baden as modified by Garner further teaches wherein the monitoring tool is shaped so that the outer diameter surface of the metal specimen is located in a direct undisturbed flow of fluids through the subterranean well when the monitoring tool is lowered within the subterranean well (Fig 1, Fig 2, the corrosion monitoring tool and coupon 39 is not surrounded by another element and so would be located in an undisturbed fluid flow when it placed in a well). 

Regarding claim 4, Baden as modified by Garner further teaches a mating assembly located at each end of the metal specimen (Fig 2, discs 40 and 38 are on both ends of metal specimen 39) isolating the metal specimen from direct contact with the first (Fig 2, discs 40 and 38 and separate the coupon 39 from the body segments by adding an additional axial space).

Regarding claim 5, Baden as modified by Garner further teaches wherein the mating assembly is formed of a non-metallic and electrically isolating material (Column 6, lines 3-13 and 19-29, spacers 38 and 40 are made from Teflon). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676